DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 19 are objected to because of the following informalities:
	in claim 8, the phrase “notify the destination terminal existence” should be “notify the destination terminal of the existence” or something similar for grammatical reasons; and
	in claim 19, the phrase “notifying the destination terminal existence” should be “notifying the destination terminal of the existence” or something similar for grammatical reasons.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 

As to claim 11, it is unclear if “the message” refers to the “past message” or the “current message” of parent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4, 7, 8, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over AGGARWAL et al., U.S. Publication No. 2013/0339453 A1 (hereafter referred to as Aggarwal), in view of Meijer et al., U.S. Publication No. 2010/0082751 A1 (hereafter referred to as Meijer), and further in view of Seligmann, U.S. Publication No. 2004/0066932 A1 (hereafter referred to as Seligmann).

As to claim 1, Aggarwal discloses a communication apparatus (¶ [0038], wherein the application server is a communication apparatus), comprising: 
processing circuitry configured to (¶ [0057], wherein the method steps may be implemented by “a general purpose computer having a processor”):
receive, from a source terminal, a scheduling request for scheduling transmission of a current message to a destination terminal associated with a user (¶ [0038], wherein a request is made to the application server to deliver a message to an intended recipient when certain presence parameters are satisfied);
determine a time slot for the transmission of the current message according to content of the current message (¶ [0023], wherein the final 9 lines of the paragraph state: “In this regard, it should also be noted that in one embodiment, a sender may specify a time-to-live value or other expiration indicator. For example, if the presence parameters are not satisfied within six hours, then discard the message. In another example, if the timeframe in the time parameter expires, then discard the message. Alternatively, or in addition, a network operator may set a default expiration timer value that will discard stale messages that have not been delivered within a specified time.”; ¶ [0055], wherein the message contains content such as a mood parameter which specifies the message should not be delivered until a time in which the recipient is in a positive mood); and
within the determined time slot, determine a timing for the transmission of the current message according to the content of the current message and a current psychological situation of the user (¶ [0055], wherein the message contains content such as a mood parameter which specifies the message should not be delivered until a time in which the recipient is in a positive mood), the current psychological situation being measurable according to biological information of the user (¶ [0021], “Mood information can be collected from various points of data, such as […] by deriving from […] biometric sensors (e.g., acoustic sensors, temperature sensors and the like)”).
	Aggarwal is silent on processing circuitry configured to determine a time slot for the transmission of the current message according to a past psychological situation of the user, the past psychological situation being measurable according to biological information history of a user, the biological information history including a heartbeat history, a sweat amount history, a pulse history, or a brain wave history; and
	the current psychological situation being measurable according to biological information of the user, the biological information including a heartbeat, a sweat amount, a pulse, or a brain wave.
(¶¶ [0081] and [0085]) determine a time slot for the transmission of the current message according to a past psychological situation of the user, the past psychological situation being measurable according to biological information history of a user (¶ [0043], wherein a desired time for delivering a message may be based on past moods such as typical moods at certain times of day and the moods may be determined based on biometric data; ¶ [0048], wherein a particular mood of the sender/recipient is desired for message delivery based upon measured biometrics such as a user’s blood pressure), the biological information history including a heartbeat history, a sweat amount history, a pulse history, or a brain wave history (¶ [0029], wherein sweating is identified for biometric response data); and
	the current psychological situation being measurable according to biological information of the user (¶ [0048], wherein a particular mood of the sender/recipient is desired for message delivery based upon measured biometrics such as a user’s blood pressure), the biological information including a heartbeat, a sweat amount, a pulse, or a brain wave (¶ [0029], wherein sweating is identified for biometric response data).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Aggarwal in the aforementioned manner as taught by Meijer in order to base message delivery on historical data such as how a user reacts to messages at particular times of day (Meijer: ¶ [0043], wherein a desired time for delivering a message may be based on past moods such as typical moods at certain times of day and the moods may be determined based on biometric data).
	It may be argued that the sweat in Meijer is measured for its presence or not, but not specifically the sweat amount. However, even if this argument is assumed to be valid, Seligmann teaches the biological information including a heartbeat, a sweat amount, a pulse, or a brain wave (¶ [0038], wherein the user’s heart rate is measured).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Aggarwal and Meijer in the aforementioned manner as taught by Seligmann in order to delivery messages in a manner that considers the user’s mental wellbeing. For example, a message may be delivered quietly when a user’s heartrate is high.

As to claim 2, Aggarwal is silent on wherein the processing circuitry is configured to determine the time slot according to a schedule of the user in a transmission period designated by the source terminal and a relation between a past schedule or a behavior recognition result of the user and the past psychological situation.
	However, Meijer discloses wherein the processing circuitry is configured to determine the time slot according to a schedule of the user in a transmission period designated by the source terminal and a relation between a past schedule or a behavior recognition result of the user and the past psychological situation (¶ [0043], wherein a desired time for delivering a message may be based on past moods such as typical moods at certain times of day and the moods may be determined based on biometric data).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Aggarwal in the aforementioned manner as taught by Meijer in order to base message delivery on historical data such as how a user reacts to messages at particular times of day (Meijer: ¶ [0043], wherein a desired time for delivering a message may be based on past moods such as typical moods at certain times of day and the moods may be determined based on biometric data).

As to claim 4, the claim is rejected for reasons similar to claim 2 above.

As to claim 7, the claim is rejected for reasons similar to claim 2 above.

As to claim 8, Aggarwal discloses wherein the processing circuitry is further configured to notify the destination terminal existence of the current message at the determined timing (¶ [0055], wherein the message contains content such as a mood parameter which specifies the message should not be delivered until a time in which the recipient is in a positive mood).

As to claim 12, Aggarwal is silent on wherein the processing circuitry is configured to change content of the current message on a basis of content of a past 
	However, Meijer discloses wherein the processing circuitry is configured to change content of the current message on a basis of content of a past message received by the user and the past psychological situation at a time the past message is received (¶¶ [0007] and [0071], wherein ¶ [0007] discloses changing the text of a message to gain a more favorable response by the recipient and ¶ [0071 discloses the ways in which the effectiveness of messages is analyzed over time based on user’s reactions).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Aggarwal in the aforementioned manner as taught by Meijer in order to base message content on historical data such as how a user reacts to messages (Meijer: ¶¶ [0007] and [0071]).

As to claim 14, Aggarwal discloses wherein the processing circuitry is configured to determine a current time within the determined time slot as the timing for the transmission of the current message when the current psychological situation of the user at the current time matches a predetermined psychological situation that is determined according to the content of the current message (¶ [0023], wherein the final 9 lines of the paragraph state: “In this regard, it should also be noted that in one embodiment, a sender may specify a time-to-live value or other expiration indicator. For example, if the presence parameters are not satisfied within six hours, then discard the message. In another example, if the timeframe in the time parameter expires, then discard the message. Alternatively, or in addition, a network operator may set a default expiration timer value that will discard stale messages that have not been delivered within a specified time.”; ¶ [0055], wherein the message contains content such as a mood parameter which specifies the message should not be delivered until a time in which the recipient is in a positive mood).

As to claim 15, the claim is rejected for reasons similar to claim 1 above.

As to claim 16, the claim is rejected for reasons similar to claim 2 above.

As to claim 18, the claim is rejected for reasons similar to claim 2 above.

As to claim 19, the claim is rejected for reasons similar to claim 8 above.

As to claim 20, the claim is rejected for reasons similar to claim 1 above.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal, Meijer, and Seligmann as applied above, and further in view of Schmidt et al., U.S. Publication No. 2009/0249222 A1 (hereafter referred to as Schmidt).

As to claim 11, Aggarwal, Meijer, and Seligmann are silent on wherein the processing circuitry is configured to insert a text into the message, the text describing an event occurred after receiving the scheduling request.
(¶ [0228], wherein text describing events are inserted into the chat history), the text describing an event occurred after receiving the scheduling request (¶ [0228], wherein combining the inventions of Aggarwal, Meijer, and Schmidt would result in a system wherein text describing events occurring before, concurrent with, or after scheduling requests are sent may be inserted into a chat history).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Aggarwal, Meijer, and Seligmann in the aforementioned manner as taught by Schmidt in order to provide context to chat histories (Schmidt: ¶ [0228], “so that future users reviewing the chat history will have an understanding for the events that might have inspired a particular discussion”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,680,990 B2 (hereafter referred to as . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent. Namely, claim 1 of the instant application is directed to a heartbeat, a sweat amount, a pulse, or a brain wave. Claim 1 of the patent is directed to a heartbeat. Therefore, since claim 1 of the instant application uses the term “or” to refer to a heartbeat, a sweat amount, a pulse, and a brain wave as options (i.e., all four or even more than one are not required to be taught by the reference), the claim is anticipated by the heartbeat of claim 1 of the patent.

Instant Application
The Patent
Claim 1
Claim 1
A communication apparatus, comprising:
A communication apparatus, comprising:
processing circuitry configured to:
processing circuitry configured to:
receive, from a source terminal, a scheduling request for scheduling transmission of a current message to a destination terminal associated with a user;
receive, from a source terminal, a scheduling request for scheduling 
transmission of a current message to a destination terminal associated with a 
user;

determine a time slot for the transmission of the current message according to content of the current message and a past psychological situation of the user, the past psychological situation being measurable according to a heartbeat history of the user; and
within the determined time slot, determine a timing for the transmission of the current message according to the content of the current message and a current psychological situation of the user, the current psychological situation being measurable according to biological information of the user, the biological information including a heartbeat, a sweat amount, a pulse, or a brain wave.
within the determined time slot, determine a timing for the transmission of the current message according to the content of the current message and a current psychological situation of the user, the current psychological situation being measurable according to heartbeat 
information of the user.


As to claim 2, the claim corresponds to claim 2 of the patent.

As to claim 3, the claim corresponds to claim 3 of the patent.

As to claim 4, the claim corresponds to claim 4 of the patent.

As to claim 5, the claim corresponds to claim 5 of the patent.

As to claim 6, the claim corresponds to claim 6 of the patent.

As to claim 7, the claim corresponds to claim 7 of the patent.

As to claim 8, the claim corresponds to claim 8 of the patent.

As to claim 9, the claim corresponds to claim 9 of the patent.

As to claim 10, the claim corresponds to claim 10 of the patent.

As to claim 11, the claim corresponds to claim 11 of the patent.

As to claim 12, the claim corresponds to claim 12 of the patent.

As to claim 13, the claim corresponds to claim 13 of the patent.

As to claim 14, the claim corresponds to claim 14 of the patent.

Instant Application
The Patent
Claim 15
Claim 15
A communication method, comprising:
A communication method, comprising:
receiving, from a source terminal, a scheduling request for scheduling transmission of a current message to a destination terminal associated with a user;
receiving, from a source terminal, 
a scheduling request for scheduling transmission of a current message to a 
destination terminal associated with a user;
determining, by processing circuitry of a communication apparatus, a time slot for the transmission of the current message according to content of the current message and a past psychological situation of the user, the past psychological situation being measurable according to biological information history of a user, the biological information history including a heartbeat history, a sweat amount history, a pulse history, or a brain wave history; and
determining, by processing circuitry of a communication apparatus, a time slot for the transmission of the current message according to content of the current message and a past psychological situation of the user, the past psychological situation being 
measurable according to a heartbeat history of the user; and

within the determined time slot, determining, by the processing circuitry of the communication apparatus, timing for the transmission of the current message according to the content of the current message and a current psychological situation of the user, the current psychological situation being measurable according to heartbeat information of the user.


As to claim 16, the claim corresponds to claim 2 of the patent.

As to claim 17, the claim corresponds to claim 5 of the patent.

As to claim 18, the claim corresponds to claim 7 of the patent.

As to claim 19, the claim corresponds to claim 8 of the patent.

Instant Application
The Patent
Claim 20
Claim 15

A communication method, comprising:
receiving, from a source terminal, a scheduling request for scheduling transmission of a message to a destination terminal associated with a user;
receiving, from a source terminal, 
a scheduling request for scheduling transmission of a current message to a 
destination terminal associated with a user;
determining, by processing circuitry of a communication apparatus. a time slot for the transmission of the message according to content of the message and historical biological information of a user, the historical biological information including first biological measurements provided by the destination terminal prior to the determined time slot; and
determining, by processing circuitry of a communication apparatus, a time slot for the transmission of the current message according to content of the current message and a past psychological situation of the user, the past psychological situation being 
measurable according to a heartbeat history of the user; and

within the determined time slot, determining, by the processing circuitry of the communication apparatus, timing for the transmission of the current message according to the content of the current message and a current psychological situation of the user, the current psychological situation being measurable according to heartbeat information of the user.



Allowable Subject Matter
Claims 3, 5, 6, 9, 10, 13, and 17 would be allowable if rewritten to overcome the rejection(s) under double patenting set forth in this Office action, or if a proper terminal disclaimer is filed, and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art.
Aggarwal, Meijer, and Seligmann teach systems generally directed to considering a user’s mood and/or biometric information when delivering messages. However, they do not disclose the particulars of claims 3, 5, 6, 9, 10, 13, and 17 when considered in the context of the parent claim(s). While the number of references is not alone a valid argument for allowability, the fact that four references would need to be combined in the minimum to reject these claims partially supports allowability of the subject matter. Furthermore, the examiner has not identified relevant pieces of prior art for this subject matter. However, as stated above, this is not a statement the limitations in a vacuum would constitute allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Wroblewski, U.S. Publication No. 2003/0003964 A1 discloses a mood-ring and the filtering of received wireless messages (Abstract).
	Patrick et al., U.S. Publication No. 2006/0218032 A1 discloses considering a customer’s mood based on conversational text in order to provide a tip to a customer service representative (Abstract).
	Manolescu et al., U.S. Publication No. 2010/0223341 A1 discloses determining a physical/emotional state based on previous biometric sensor data collected for a user (¶ [0055]).
	LIM et al., U.S. Publication No. 2012/0052905 A1 discloses obtaining the brain wave measurements of a user to determine their state of mind and 
	Khandelwal, U.S. Publication No. 2016/0019402 A1 discloses mood analysis of conversations and desired moods for a receiver at the time of receiving a message (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 7:00 AM to 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Brian Whipple/
Primary Examiner
Art Unit 2454
3/10/2021